       Case 1:15-md-02657-FDS Document 1765 Filed 12/02/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS




                                                        MDL NO. 1:15-md-2657-FDS
                                                        This document relates to:
 IN RE : ZOFRAN® (ONDANSETRON)
                                                        All Actions
 PRODUCTS LIABILITY LITIGATION




    GSK’S PROPOSED LETTER TO FDA REGARDING ITS CITIZEN PETITION

       As requested by the Court during the status conference held on November 20, 2019, GSK

proposes the following language for the Court’s letter to FDA regarding GSK’s Citizen Petition.

       The Court is presiding over an MDL proceeding in which plaintiffs allege that
       Zofran causes birth defects. On November 1, 2019, GlaxoSmithKline (GSK), the
       former NDA holder, submitted a citizen petition that raises issues relevant to GSK’s
       renewed motion for summary judgment based upon federal preemption. The Court
       recently postponed a trial in the MDL proceeding that was set for January 13,
       2020. The Court has reset that trial for May 4, 2020. With this in mind, the Court
       respectfully asks that FDA resolve the citizen petition as expeditiously as possible,
       consistent with the agency’s regulatory obligations. FDA is invited to file an
       amicus brief addressing the issues presented in the motion for summary judgment
       on or before [date].
       Case 1:15-md-02657-FDS Document 1765 Filed 12/02/19 Page 2 of 3



Dated: December 2, 2019

                                  Respectfully submitted,

                                   /s/ Jennifer Stonecipher Hill
                                  Madeleine M. McDonough
                                  Jennifer M. Stevenson
                                  Jennifer Stonecipher Hill
                                  SHOOK, HARDY & BACON L.L.P.
                                  2555 Grand Blvd.
                                  Kansas City, MO 64108
                                  Telephone: (816) 474-6550
                                  Facsimile: (816) 421-5547
                                  mmcdonough@shb.com
                                  jstevenson@shb.com
                                  jshill@shb.com
                                  Admitted pro hac vice

                                  Attorneys for Defendant GlaxoSmithKline LLC




                                      2
        Case 1:15-md-02657-FDS Document 1765 Filed 12/02/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 3
